The Supreme Court properly denied the appellant’s motion for leave to renew, as it offered no reasonable excuse as to why the evidence submitted with the motion was not previously submitted in opposition to the petition (see CPLR 2221 [e]; Matter of Colonial Penn Ins. Co. v Nevelus, 292 AD2d 381; Matter of Allstate Ins. Co. v Taddeo, 285 AD2d 503). Additionally, even if the appellant’s excuse was reasonable, it failed to explain the nearly five-month delay in moving to renew (see Cole-Hatchard v Grand Union, 270 AD2d 447; Dankner v Szurzan & Dorf, 226 AD2d 669; Elgem, Inc. v National Gypsum, 192 AD2d 636). Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.